DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed March 17, 2021. Claims 1-5 and 8-13 are pending in the application. Claim 1 has been amended. Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 1-5 will presently be examined to the extent they read on the elected subject matter of record.
Status of the Claims
The rejection of claims 1, 3 and 5-6 under 35 U.S.C. 103 as being unpatentable over  Alimi et al. (US 8,147,444) in view of the Wang Abstract (2000, Acta Paediatric Taiwan) is withdrawn due to Applicant’s amendment of the claims to include the limitation of “wherein the hypochlorous acid is dissolved in phosphate buffered saline”.
The rejection of claims 2 and 7 under 35 U.S.C. 103 as being unpatentable over Alimi et al. (US 8,147,444) in view of the Wang Abstract (2000, Acta Paediatric Taiwan) as applied to claims 1, 3 and 5-6  above, and further in view of Najafi et al. (US 2009/0221989) is withdrawn due to Applicant’s amendment of the claims.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Alimi et al. (US 8,147,444) in view of the Wang Abstract (2000, Acta Paediatr Taiwan) as applied to claims 1, 3 and 5-6  above, and further in view of the Aydogdu Publication (2006, Renal Failure) is withdrawn due to Applicant’s amendment of the claims.
New Rejections Necessitated by Amendment filed March 17, 2021

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Alimi et al. (US 8,147,444) in view of Najafi et al. (US 2009/0221989).
Applicant’s Invention
Applicant claims a method for treating acute hypovolemia due to one or more medical conditions, comprising injecting an aqueous solution comprising a therapeutically effective amount of hypochlorous acid to a patient in need thereof, wherein the hypochlorous acid is dissolved in phosphate buffered saline. Applicant claims the hypochlorous acid is approximately 0.01% to 0.05% of the aqueous solution. Applicant claims the hypochlorous acid has a pH range of approximately 6.1 to 6.3.



Determination of the scope of the content of the prior art
(MPEP 2141.01)

	Regarding claims 1 and 5, Alimi et al. teach a method of treating peritonitis in a patient, the method comprising administering to the patient a therapeutically effective amount of an oxidative reductive potential water solution, wherein the solution is stable for at least two months, the solution has a pH of from 6.2 to about 7.8, and wherein the oxidative reductive potential water solution comprises one or more species selected from hypochlorous acid (col. 55, lines 61-67-col. 56, lines 1-4, claim 1). Alimi et al. also teach a method of preventing systemic complications in a patient with peritonitis, the method comprising administering to the patient an oxidative reductive potential water solution in an amount effective to prevent peritoneal adhesions, wherein the solution is stable for at least about-two months, and the solution has a pH of from about 6.2 to about 7.8, and wherein the oxidative reductive potential water solution comprises one or more species selected from the group consisting of hypochlorous acid (col. 58, lines 49-59, claim 42).  Alimi et al. further teach the systemic complications are selected from the group consisting of SIRS, sepsis, septic shock, and combinations thereof (col. 58, lines 60-62, claim 43). 
Regarding claim 1, Alimi et al. teach the oxidative reductive potential water solution is delivered to the patient’s peritoneal space intra-operatively, laproscopically or transabdominally (injections) (col. 56, lines 9-10, claims 3 and 4).
Regarding claim 3, Alimi et al. teach the peritonitis is associated with an infection that is a spontaneous bacterial peritonitis (col. 56, claims 7 and 12). Alimi et al. teach the spontaneous bacterial peritonitis arises in a patient with nephrotic syndrome (nephritic syndrome) (col. 56, claim 13).
Alimi et al. teach combining the ORP water solution with a suitable carrier, suitable carriers include sterile saline (col. 14, lines 5-14).
Alimi et al. teach an exemplary ORP water solution administered can comprise from about 15 ppm to about 35 ppm hypochlorous acid (0.0015% to 0.0035%) (col. 20, lines 10-11).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Alimi et al. do not specifically disclose the hypocholorous acid is dissolved in phosphate buffered saline. It is for this reason Najafi et al. is added as a secondary reference.
Regarding claim 1, Najafi et al. teach the use of sterile phosphate-buffered saline (PBS) in the solution (page 22, paragraph 177). Najafi et al. teach that buffer solutions are used in the compositions, including Na2HPO4--NaH12PO4 buffer solutions (page 12, paragraph 77). Najafi et al. teach the antimicrobial composition comprises an antimicrobially effective amount of at least one hypohalous acid, (HOHal), wherein Hal is chloro and at least one saline component (page 23, claim 11).
Regarding claim 2, Najafi et al. teach the aqueous antimicrobial composition comprising: (A) an antimicrobially effective amount of at least one hypohalous acid (HOHal, wherein Hal is chloro or bromo), or a hypohalous acid source; (B) at least one saline component (halide salt) selected from the group consisting of sodium chloride, sodium bromide, potassium chloride, potassium bromide, magnesium chloride, magnesium bromide and mixtures thereof; the saline component (halide salt); (C) wherein the pH (of the composition is about 3 to about 6; and (D) the antimicrobially effective amount of the hypohalous acid derived from the hypohalous acid or the hypohalous acid source is about 0.1 mM to about 75 mM of the composition
(page 23, claim 11).
	Regarding claim 2, Najafi et al. teach the hypohalous acid concentration is about 2 mM to about 20 mM in the composition. 20mM of the hypohalous acid concentration is 0.035% of the composition. The hypohalous acid is hypochlorous acid (page 22, claims 5 and 6).
	Najafi et al. teach some compositions for use include 10 mM HOCl (0.01%) 0.9% salt and 20 mM phosphate (page 14, Composition E, paragraph 107).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Alimi et al. and Najafi et al. and dissolve the hypochlorous acid in phosphate buffered saline in the composition. Alimi et al. teach a method of treating peritonitis in a patient, the method comprising administering to the patient a therapeutically effective amount of an oxidative reductive potential water solution, wherein the solution is stable for at least two months, the solution has a pH of from 6.2 to about 7.8, and wherein the oxidative reductive potential water solution comprises one or more species selected from hypochlorous acid. One of ordinary skill in the art would have been motivated to use phosphate buffered saline in the composition because Alimi et al. teach combining the ORP water solution, which comprises hypocholorous acid, with a suitable carrier that include sterile saline. The use of a saline solution in compositions comprising hypochlorous acid is also evidenced by Najafi et al., which teach the use of a saline component in the compositions comprising hypochlorous acid. Najafi et al. also teach the use of phosphate buffered saline in a composition. Since Alimi et al. and Najafi et al. each teach the use of saline solutions as diluents, solvents, or buffers, one of ordinary skill in the art would have been motivated to use a saline solution that is known to be used in the art, such as phosphate buffered saline, with a reasonable expectation of success as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Alimi et al. and Najafi et al. and use 0.01% to 0.05% of hypochlorous acid in the composition. Alimi et al. teach a method of treating peritonitis in a patient, the method comprising administering to the patient a therapeutically effective amount of an oxidative reductive potential water solution, wherein the solution is stable for at least two months, the solution has a pH of from 6.2 to about 7.8, and wherein the oxidative reductive potential water solution comprises one or more species selected from hypochlorous acid. Alimi et al. teach an exemplary ORP water solution administered can comprise from about 15 ppm to about 35 ppm hypochlorous acid (0.0015% to 0.0035%). One of ordinary skill in the art would have been motivated to use experimentation and optimization to determine the amount of hypochlorous acid in the composition. One of ordinary skill in the art would have been motivated to use the teachings of Najafi et al. that teaches the use of hypochlorous acid in peritoneal dialysis treatments and the concentration is about 2 mM to about 20 mM in the composition, wherein the hypohalous acid is hypochlorous acid. 20mM of the hypohalous acid concentration is 0.035% of the composition. As such, one of ordinary skill in the art would have been motivated to look to prior art references wherein hypochlorous acid is used in the compositions for the same purposes to optimize concentrations. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alimi et al. (US 8,147,444) in view of Najafi et al. (US 2009/0221989) as applied to claims 1, 2 and 5 above, and further in view of the Wang Abstract (2000, Acta Paediatric Taiwan)
Applicant’s Invention
Applicant claims a method for treating acute hypovolemia due to one or more medical conditions, comprising injecting an aqueous solution comprising a therapeutically effective amount of hypochlorous acid to a patient in need thereof, wherein the hypochlorous acid is dissolved in phosphate buffered saline. Applicant claims the one or more medical conditions comprise sepsis with shock, hemorrhagic shock, burn injury, nephritic syndrome and multiorgan failure.
	Determination of the scope of the content of the prior art
(MPEP 2141.01)
	The teachings of Alimi et al. and Najafi et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Alimi et al. and Najafi et al. do not specifically disclose the treatment of hypovolemia due to one or more medical conditions, as claimed in claim 3. It is for this reason the Wang Abstract is added as a secondary reference.
Regarding claim 3, the Wang Abstract teaches that hypovolemic shock is not an uncommon presentation is nephrotic syndrome. The Wang Abstract teaches that hypovolemia was found in patients at the acute nephrotic stage, and usually associated with hemoconcentration and abdominal pain (page 1, entire Abstract).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Alimi et al., Najafi et al., and the Wang Abstract and use hypochlorous acid to treat hypovolemia due to one or more medical conditions. Alimi et al. teach that peritonitis is treated with hypochlorous acid and is associated with an infection that is a spontaneous bacterial peritonitis. Alimi et al. teach that the spontaneous bacterial peritonitis arises in a patient with nephrotic syndrome (nephritic syndrome). As evidenced by the teachings of the Wang Abstract, hypovolemia is a common presentation in nephrotic syndrome. As such, based on the combination of teachings, one of ordinary skill in the art would have been motivated to use hypochlorous, which is known to treat patients with nephrotic syndrome, to treat hypovolemia since hypovolemia is a known symptom of nephrotic syndrome.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alimi et al. (US 8,147,444) in view of Najafi et al. (US 2009/0221989) as applied to claims 1, 2 and 5 above, and further in view of the Aydogdu Publication (2006, Renal Failure).
Applicant’s Invention
Applicant claims a method for treating acute hypovolemia due to one or more medical conditions, comprising injecting an aqueous solution comprising a therapeutically effective amount of hypochlorous acid to a patient in need thereof, wherein the hypochlorous acid is dissolved in phosphate buffered saline. Applicant claims the one or more medical conditions are associated with third space fluid loss.
	Determination of the scope of the content of the prior art
(MPEP 2141.01)
	The teachings of Alimi et al. and the Wang Abstract with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Alimi et al. and Najafi et al. do not specifically teach the one or more medical conditions are associated with third space fluid loss. It is for this reason the Aydogdu Publication is added as a secondary reference.
Regarding claim 4, the Aydogdu Publication teaches muscle necrosis causes dramatic fluid third spacing, leading to intravascular volume depletion. The Aydogdu Publication teaches that third spacing effect causes hypovolemia and hypotension, which impart renal perfusion (page 438, col. 2, paragraph 1).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Alimi et al., Najafi et al. and the Aydogdu Publication and know that the medical conditions are associated with third space fluid loss. Alimi et al. teach that peritonitis treated with hypochlorous acid is associated with an infection that is a spontaneous bacterial peritonitis and that the spontaneous bacterial peritonitis arises in a patient with nephrotic syndrome (nephritic syndrome). One of ordinary skill in the art would have found it obvious that the condition, nephrotic syndrome, is associated with third space fluid loss because the Aydogdu Publication teaches that third spacing effect cause hypovolemia and hypotension, which impair renal perfusion. In addition, based on Applicant’s own admission, nephritic syndrome, which is currently claimed, is associated with third space fluid loss. As such, it would have been obvious to one of ordinary skill in the art that nephritic syndrome (nephrotic syndrome) would necessarily be associated with third space fluid loss.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive. Applicant argues that Alimi et al. and Najafi et al. do not teach the hypochlorous acid is dissolved in phosphate buffered saline. In response to Applicant’s argument, one of ordinary skill in the art would have been motivated to use phosphate buffered saline in the composition because Alimi et al. teach combining the ORP water solution with a suitable carrier that include sterile saline. The use of a saline solution in compositions comprising hypochlorous acid is also evidenced by Najafi et al., which teach the use of phosphate buffer solutions and a saline component in the compositions comprising hypochlorous acid. Najafi et al. also teach the use of phosphate buffered saline in a composition. Since Alimi et al. and Najafi et al. each teach the use of saline solutions as diluents, solvents, or buffers, one of ordinary skill in the art would have been motivated to use a saline solution that is known to be used in the art, such as phosphate buffered saline, with a reasonable expectation of success as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007), without evidence to the contrary. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDRIAE M HOLT/Examiner, Art Unit 1616    

/JOHN PAK/Primary Examiner, Art Unit 1699